DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.

Oath/Declaration
REQUEST FOR CORRECTION OF INVENTORSHIP UNDER RULE 37 CFR 1.48(A) was entered, and inventor’s name correction was done.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
                     Prior art of Qi et al (US 11,169,760 B1) teaches a multi-screen display control device comprising: a plurality of cards; wherein: image data provided by a host is transferred through the universal serial bus cables, a first-stage card includes a plurality of first-stage graphics processing units and a first clock buffer; based on the image data. Transfers data of large screen image to multi-screen display for the video wall. see Fig.8, Column 10, line 29- Column 11, line 10.

                  Prior art of Son et al (US 20180060014 A1) teaches a video wall system for displaying a video wall image (see Figures 3-5, Paragraph 0050-0074).

              Prior art of Ellis et al (US 20180068638 A1) teaches an apparatus for controlling a display comprising two or more panels together forming a single display screen for displaying complete image. (See Figs. Figures 2-3, Paragraph 0067-0074).

            None of the prior art, made of record, either singularly or in combination, teaches a system for processing and streaming sub-image portions of video content in real-time by a networked-linked video-server to multiple network-linked display adapters with network synchronized time-clocks for
synchronized output to multiple displays in a video-wall, the system comprising: at least one graphical application being configured to render a sequence of graphical images to a server framebuffer on the video-server; a processing module to extract and process from the server framebuffer, using a specified placement of the multiple displays in a video-wall, corresponding sub-image portions of the graphical image data; a streaming module being configured to separately encode and stream the sub- image portions with matching time-stamps to their corresponding network-linked display adapters; the multiple network-linked display adapters being configured to receive, decode and synchronously output the sub-image portions to corresponding individual displays within the video-wall using the matching time-stamps with timing offsets being applied that exceed the latency incurred by the receiving, decoding, and synchronously outputting as claimed in Claim 1.


                 Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety. Each and every limitation working together in concert realizes the current claimed invention’s novelty. No single limitation alone accomplishes the allowability of the inventive independent claim(s). Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/VIJAY SHANKAR/Primary Examiner, Art Unit 2622